 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TONY VASQUEZ,                                      No. 2:19-cv-1026 CKD P
12                         Petitioner,
13            v.                                         ORDER
14    WILLIAM SULLIVAN, Warden,
15                         Respondent.
16

17           Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. In his application, petitioner challenges a conviction issued

19   by the Kern County Superior Court. Kern County is part of the Fresno Division of the United

20   States District Court for the Eastern District of California. See Local Rule 120(d).

21           Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

22   division of this court may, on the court’s own motion, be transferred to the proper division of the

23   court. Therefore, this action will be transferred to the Fresno Division of the court.

24           Good cause appearing, IT IS HEREBY ORDERED that:

25           1. This action is transferred to the United States District Court for the Eastern District of

26                 California sitting in Fresno; and

27   /////

28   /////
                                                        1
 1            2. All future filings shall reference the new Fresno case number assigned and shall be

 2   filed at:
                            United States District Court
 3                          Eastern District of California
                            2500 Tulare Street
 4                          Fresno, CA 93721
 5   Dated: June 11, 2019
                                                      _____________________________________
 6
                                                      CAROLYN K. DELANEY
 7                                                    UNITED STATES MAGISTRATE JUDGE

 8

 9

10   1/mp
     vasq1026.109
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
